— In an action to recover damages for the fraudulent conveyance of corporate assets (see Business Corporation Law, § 719; Debtor and Creditor Law, art 10) and to recover attorney’s fees, plaintiff appeals from a judgment of the Supreme Court, Rockland County (Walsh, J.), entered February 4, 1981, which, after a nonjury trial, dismissed the complaint. By order of this court, dated December 13,1982, the appeal was held in abeyance and the matter was remitted to Justice Walsh to hear and report on whether the issues at trial were limited to the question of damages (Rockland Fences v Perlman, 91 AD2d 627). Justice Walsh has complied and rendered his report. Judgment reversed, on the facts and as a matter of discretion, without costs or disbursements, complaint reinstated, and matter remitted to the Supreme Court, Rockland County; for a new trial. Justice Walsh properly concluded that there was no concession of liability by defendants prior to trial. However, based upon the circumstances presented herein, a new trial should be held on the issues of liability and damages. Damiani, J. P., Thompson, O’Connor and Bracken, JJ., concur.